Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 1 of 31 PageID #: 398



                             TABLE OF CONTENTS

                                        PAGE
 ARGUMENT……………………………………………………………………………………...1

       PART I

             PLAINTIFFS HAVE ALLEGED WRONGFUL CONDUCT
             SPECIFICALLY INTENDED TO INTEREFERE WITH
             THEIR FAMILY RELATIONSHIPS PER 42 U.S.C. §
             1983……………………………………………………………………………….2

       PART II

             DEFENDANT IS NOT ENTITLED TO QUALIFIED
             IMMUNITY ON THE RIGHT TO FAMILIAL ASSOCIATION
             CLAIM…………………………………………………………………………….8

       PART III
             DEFFENDANT DETECTIVE INVESTIGATOR PNOZI IS NOT
             ENTITLED TO ABSOLUTE IMMUNITY……………………………………..11

       PART IV

             THE STATE LAW CLAIM FOR INTENTIONAL INFLICTION OF
             EMOTIONAL DISTRESS IS NOT BARRED BY STATUTES OF
             LIMITATIONS AS IT WOULD NOT BE IN THE INTEREST OF JUSTICE
             AND THE STATE LAW CLAIM FOR NEGLIGENT INFLICTION OF
             EMOITIONAL DISTRESS IS NOT BARRED BY STATUTES OF
             LIMITATIONS AS IT WAS FILED TIMELY PER THE RELATION-BACK
             DOCTRINE……………………………………………………………………...13

       PART IV

             PLAINTIFF HAS SUFFICIENTLY PLEAD THE ELEMENTS OF
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS………………..16

       PART VI
            PLAINTIFFS HAVE SUFFICIENTLY PLEAD THE ELEMENTS OF
            NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS…………………..19

       PART VII
            PLAINTIFFS’ CLAIM FOR NEGLIGENT HIRING, TRAINING, AND
            SUPERVISION SHOULD NOT BE DISMISSED……………………………..21

       PART VIII



                                       i
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 2 of 31 PageID #: 399



             COURT SHOULD NOT DECLINE TO EXERCISE SUPPPLEMENTAL
             JURISDICTION AS TO THE STATE LAW CLAIMS………………………...23

 CONCLUSION………………………………………………………………………………….24




                                       ii
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 3 of 31 PageID #: 400



                             TABLE OF AUTHORITIES
 CASES                                                                PAGES

 Anderson v. Creighton
 483 U.S. 635 (U.S. 1987)…………………………………………………...…….……...………10

 Anthony v. City of New York
 339 F.3d 129 (2d Cir. 2003)………………………………………………...………………..…2, 3

 Baker v. Dorfman
 239 F.3d 415 (2d Cir. 2000)…………………………………………………..………………….19

 Braverman v. Monterey Operating Corp.
 246 A.D. 735, 283 N.Y.S. 874 (2d Dept. 1935)………………………………..……...…...……13

 Buckley v. Fitzsimmons
 509 U.S. 259, 270, 113 S.Ct. 2606, 125 L.Ed.2d 209…………………………………………...11

 Buran v. Coupal
 87 N.Y.2d 173, 177, 638 N.Y.S.2d 405, 661 N.E.2d 978 [1995]………......………………..14, 16

 Burns v. Reed
 500 U.S. 478, 493–495, 111 S.Ct. 1934, 114 L.Ed.2d 547……………………………………..11

 Chamber Industries, Inc. v. 71 Grand Liquor Corp.
 128 A.D.2d 825, 513 N.Y.S.2d 747 (2d Dept. 1987)………...………………………..………..13

 Chanko v. American Broadcasting Cos., Inc.
 27 N.Y.3d 46 (N.Y. 2016)………………...……………………………….………..…………..18

 Claude H. v. County of Oneida
 214 A.D.2d 964, 965, 626 N.Y.S.2d……………………………………………………………11

 Constable v. Matie
 145 A.D.2d 987, 536 N.Y.S.2d 357 (4th Dept. 1988)…………………………………..……….13

 County of Sacramento v. Lewis
 23 U.S. 833, 140 L. Ed. 2d 1043, 118 S.Ct. 1708 (1998)…………………………...…...………3

 Cunningham v. State of New York
 71 A.D.2d 181, 182, 422 N.Y.S.2d 497………………………………………………………….11

 Dawkins v. Williams
 413 F.Supp.2d 161 (N.D.N.Y. 2006)…………………………………………………..…….14, 15




                                         iii
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 4 of 31 PageID #: 401



 Doninger v. Neihoff
 642 F.3d 334 (2d Cir. 2011)……………………………………………………………...……...9

 Duffy v. Horton Mem. Hosp.
 66 N.Y.2d 473, 477, 497 N.Y.S.2d 890, 488 N.E.2d 820 [1985]………………..………..……..15

 Dusenbury v. City of New York
 1999 U.S. Dist. LEXIS 5039 (S.D.N.Y. Apr. 8, 1999)……………………………………………6

 Ferrara v. Galluchio
 5 N.Y.2d 16 (1958)……………………………………………………………………....………19

 Giambrone v. Kings Harbor Multicare Ctr.
 104 A.D.3d 546, 961 N.Y.S.2d 157 [1st Dept.2013]…………………………………………….14

 Gluckman v. American Airlines
 844 F.Supp. 151 (S.D.N.Y. 1994)……………………………….……………………..………..16

 Gonzalez v. City of New York
 133 A.D.3d 65, 67 (1st Dept. 2015)…………………………………………..………………21, 22

 Gorman v. Rensselaer County
 910 F.3d 40 (2d Cir. 2018)……………………………………………………...………….3, 4, 10

 Henbest & Morrisy v. W.H.Ins. Agency
 259 A.D.2d 829, 686 N.Y.S.2d 207…………………………………..……………...………16, 19

 Hodgers-Durgin v. De La Vina
 199 F.3d 1037 (9th Cir. 1999)……………………………………………………………………..3

 Howell v. New York Post Co.
 81 N.Y.2d 115, 596 N.Y.S.2d 350, 612 N.E.2d 699…………………………..…………….16, 17

 Imbler v. Pachtman
 424 U.S. 409, 430, 96 S.Ct. 984, 47 L.Ed.2d 128……………………………………………….11

 Jacobson v. McNeil Consumer & Specialty Pharms.
 68 A.D.3d 652, 891 N.Y.S.2d 387 [1st Dept.2009]………………………………………...……16

 Johnson v. Kings County Dist. Attorney's Off.
 308 A.D.2d 278, 285, 763 N.Y.S.2d 635………………………………………………………...11

 Johnson v. State
 37 N.Y.2d 378, 372 N.Y.S.2d 638, 334 N.E.2d 590 (1975)………………….………...……19, 20




                                       iv
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 5 of 31 PageID #: 402



 Kelson v. City of Springfield
 767 F.2d 651 (9th Cir. 1985) ……………………………………………..………………….……2

 Kirchner v. Cty. of Niagara
 107 A.D.3d 1620, 1623, 969 N.Y.S.2d 277, 282 (2013)…………………………………….11, 12

 Klein v. Metropolitan Child Servs., Inc.
 100 A.D.3d 708, 954 N.Y.S.2d 559………………………………….…………………..…..16, 18

 Marmelstein v. Kehillat New Hempstead: Rav Aron Jofen Community Synagogue
 11 N.Y.3d 15, 862 N.Y.S.2d 311, 892 N.E.2d 375…………………………..………….…..16, 17

 Marshall v. Sullivan
 105 F.3d 47 (2d Cir. 1996)……………………………………………………...…………...10, 11

 Martin v. Citibank, N.A.
 762 F.2d 212 (2d Cir. 1985)……………………………………………………….……...……..18

 McCray v. City of New York
 2007 U.S. Dist. LEXIS 90875 (S.D.N.Y. 2007)………………………………………………….6

 McKenna v. Wright
 386 F.3d 432 (2d Cir. 2004)……………………………………………………..………….……9

 Monroe v. Pape
 365 U.S. 167 (1961)……………………………………………..……………………….………10

 Murray v. Matusiak
 247 A.D.2d 303, 669 N.Y.S.2d 278 (1st Dept. 1998)…………………..……………….……….13

 O’Halloran v. Metropolitan Transp. Authority
 154 A.D.3d 83, 60 N.Y.S.3d 128, 131 (N.Y. App. Div. 2017)……………….…………………15

 Patel v. Searles
 305 F.3d 130 (2d Cir. 2002)…………………………………………….………3, 4, 5, 6, 9, 10, 18

 Pearson v. Callahan
 555 U.S. 223 (2009)……………………………………………..………..…….………………8, 9

 Perry v. Valley Cottage Animal Hosp.
 261 A.D.2d 522 (2d Dept. 1999)………………………………………….……………………..21

 Pisano v. Tupper
 177 A.D.2d 886, 576 N.Y.S.2d 646 (3d Dept. 1991)………………………...………………….13




                                       v
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 6 of 31 PageID #: 403



 Quilloin v. Walcott
 434 U.S. 246, 54 L.Ed.2d 511, 98 S.Ct. 549 (1978)…………………………..…………....…….2

 Rawson v. Austin
 49 A.D.2d 803, 373 N.Y.S.2d 241 (4th Dept. 1975)…………………………....………………..13

 Rivera v. City of N.Y.
 392 F.Supp.2d 644 (S.D.N.Y. 2005)……………………………………………...……………..18

 Roberts v. United States Jaycees
 468 U.S. 609, 82 L.Ed.2d 462, 104 S.Ct. 3244 (1984)……………………………..………..2, 3, 9

 Rodrigues v. City of New York
 193 A.D.2d 79, 85, 602 N.Y.S.2d 337………………………………………………………...…11

 Rovello v. Orofino Realty Co.
 40 N.Y.2d 633, 389 N.Y.S.2d 314, 357 N.E.2d 970……………………………….………..16, 19

 Santosky v. Kramer
 455 U.S. 745, 753, 71 L.Ed.2d 599, 102 S.Ct. 1388 (1982)………………………………………2

 Schupak, Rosenfeld and Fichsbein v. Campanelli Industries, Inc.
 51 A.D.2d 699, 380 N.Y.S.2d 3 (1st Dept. 1976)………………………………………………...13

 Smith v. City of Fontana
 818 F.2d 1411 (9thCir. 1987)……………………………………………………..……………2, 3

 Taggart v. Costabile
 131 A.D.3d 243, 14 N.Y.S.3d 388…………………………………………………...………16, 17

 Taravella v. Town of Wolcott
 599 F.3d 129 (2d Cir. 2010)…………………………………………….………………………..9

 Valenci v. Sung Lee
 316 F.3d 299, 305 (2d Cir. 2003)………………………………………………………………...23

 Valentino v. County of Tompkins
 284 A.D.2d 898 (3rd Dept. 2001)……………………………………….………..………….16, 19

 Wagner v. Swarts
 827 F. Supp. 2d 85, 101 (N.D.N.Y. 2011), aff’d, 489 F.App’x 500 (2d Cir. 2012).…………….9

 White v. Frank
 855 F.2d 956, 961 (2d Cir. 1988)…………………………………………………….………….10




                                           vi
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 7 of 31 PageID #: 404



 Young v. Suffolk County
 705 F.Supp.2d 183 (E.D.N.Y. 2010)……………………………………….……………..…13, 14

 Zahrey v. Coffee
 221 F.3d 342, 355 (2d Cir. 2000)………………………………………………………………..10


 STATUTES

 28 U.S.C. § 1367(c)……………………………………………………………………………...23

 42 U.S.C. § 1983………………………………………………………………….2, 4, 6, 7, 10, 23

 CPLR 203(f) ……………………………………………………………...………......…………14

 CPLR §3211(a)(7) ……………………………………………………………………..……16, 19




                                       vii
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 8 of 31 PageID #: 405



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------X
  BRITTANY HAMILTON, RICHETTA GREENE AND
                                                                            AFFIRMATION
  DAVONE GREENE,
                                                                            IN OPPOSITION
                                                                            TO DEFENDANTS’
                                              Plaintiffs,
                                                                            THE CITY OF NEW
                                                                            YORK, DET.
                            -against-
                                                                            FRANK
                                                                            DELOUISA, AND
  THE CITY OF NEW YORK, DET. LOUIS SCARCELLA,
                                                                            INV. JOESPH
  DET. FRANK DELUISA, AND INV. JOSEPH PONZI
                                                                            PONZI MOTION
                                                                            TO DISMISS
                                              Defendants.
                                                                            Docket No.: 17 CV
                                                                            6384 (CBA) (SJB)
  ----------------------------------------------------------------------X

            CARY LONDON, ESQ., an attorney duly admitted to practice before the courts of this State,

 and a member of Caitlin Robin & Associates, attorneys for Plaintiffs, affirms the following to be true

 under penalty of perjury:

       1.      I am fully familiar with all the pleadings and proceedings had in this matter previously

 and make this affirmation in opposition to the motion by Defendants, THE CITY OF NEW YORK,

 DET. FRANK DELOUISA and INV.JOSEPH PONZI, for an order dismissing Plaintiffs’ Amended

 Complaint.

       2.      Plaintiffs hereby incorporate by reference the arguments made in Plaintiffs’ Affirmation

 in Opposition to Defendant, Louis Scarcella’s Motion to Dismiss.

       3.      This matter is a civil rights and state claims action brought by Plaintiffs, BRITTANY

 HAMILTON, RICHETTA GREENE AND DAVONE GREENE, against Defendants, DET. LOUIS

 SCARCELLA, DET. FRANK DELOUISA AND INV. JOSEPH PONZI, THE CITY OF NEW

 YORK stemming from the wrongful arrest, conviction and incarceration of Derrick Hamilton.


                                                         1
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 9 of 31 PageID #: 406



                                                PART I

  PLAINTIFFS HAVE ALLEGED WRONGFUL CONDUCT SPECIFICALLY INTENDED TO
      INTEREFERE WITH THEIR FAMILY RELATIONSHIPS PER 42 U.S.C. § 1983

       4.      Defendants’ removal of Derrick Hamilton from Plaintiffs’ lives by maliciously and

 wrongfully arresting, convicting and incarcerating him was a dire violation of their well-recognized

 “right under the Due Process Clause to remain together without the coercive influence of the

 awesome power of state.” Anthony v. City of New York, 339 F.3d 129, 142-43 (2d Cir. 2003).

       5.      Defendants’ unconstitutional interference with their substantive due process right of

 familial association precluded Plaintiffs’ “freedom of personal choice in matters of family life[,] one

 of the liberties protected by the Due Process Clause of the Fourteenth Amendment.” Quilloin v.

 Walcott, 434 U.S. 246, 255, 54 L.Ed.2d 511, 98 S.Ct. 549 (1978). In Roberts v. United States

 Jaycees, 468 U.S. 609, 82 L.Ed.2d 462, 104 S.Ct. 3244 (1984), the Supreme Court explained the Bill

 of Rights protects “certain kinds of highly personal relationships…from unjustified interference by

 the State,” Id. at 618. The Court in Roberts acknowledged that “the personal affiliations that

 exemplify these considerations…are those that attend the creation and sustenance of family life…”

 Id. at 619.

       6.      As such, a parent has a “fundamental liberty interest” in “the companionship and society

 of his or her child” and “the state’s interference with that liberty interest without due process of law

 is remediable under [42 U.S.C. §] 1983.” Kelson v. City of Springfield, 767 F.2d 651, 654-55 (9th

 Cir. 1985) (citing Santosky v. Kramer, 455 U.S. 745, 753, 71 L.Ed.2d 599, 102 S.Ct. 1388 (1982)).

 “This constitutional interest in familial companionship and society logically extends to protect

 children from unwarranted state interference with their relationships with their parents.” Smith v.




                                                    2
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 10 of 31 PageID #: 407



  City of Fontana, 818 F.2d 1411, 1418 (9thCir. 1987) (overruled on other grounds by Hodgers-

  Durgin v. De La Vina, 199 F.3d 1037 (9th Cir. 1999)).

       7.    There can be no doubt that the acts and omissions of Defendants that caused Derrick

  Hamilton to be separated from Plaintiffs were “so shocking, arbitrary, and egregious that the Due

  Process Clause would not countenance it even were it accompanied by full procedural protection.”

  Anthony, at 143 (2d Cir. N.Y. 2003). “Only the most egregious official conduct can be said to be

  arbitrary in the constitutional sense and therefore constitutional.” County of Sacramento v. Lewis,

  523 U.S. 833, 846, 140 L. Ed. 2d 1043, 118 S.Ct. 1708 (1998) (internal quotation marks omitted).

  Such conscience-shocking conduct can arise when it is intended to injure in some way unjustified by

  any government interest or because state officials acted with deliberate indifference that was so

  shocking under the circumstances.” Id. at 849-50.

       8.    Defendants, citing the Second Circuit in Patel v. Searles, acknowledge this Constitutional

  protection of familial relationships from unwanted governmental interference. (D.MOL at 6 (citing

  Patel v. Searles, 305 F.3d 130, 135 (2d Cir. 2002)). Defendants argue, however, that the Plaintiffs’

  familial association claims must be dismissed because the actions of Defendants, while not denying

  their shocking, arbitrary and egregious nature, were not specifically intended to interfere with the

  family relationship. (D.MOL at 6-7 (citing Gorman v. Rensselaer County, 910 F.3d 40, 48 (2d Cir.

  2018)). The Second Circuit’s unequivocal statement in Patel made clear, however, that “this Circuit

  has never held that a challenged action must be directed at a protected relationship for it to infringe

  on the right to intimate association.” Id. at 137. Indeed, the Second Circuit there noted that this

  “strict standard suggested by defendants…we do not believe finds support in Roberts or in any of

  our precedents...” Id. (emphasis added).


                                                    3
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 11 of 31 PageID #: 408



       9.    The Defendant overly relies on Gorman, which held that the allegations of conduct of the

  defendant were insufficient to show they specifically intended to interfere with plaintiff’s

  relationship with his sister. Gorman, 910 F.3d at 48 (2d Cir. 2018). However, Gorman has no

  relevant bearing to the case at hand. The sibling relationship in Gorman, between plaintiff and

  plaintiff’s sister, deteriorated as a result of the defendant’s romantic relationship with plaintiff’s

  sister ending. Id. at 44. This case hinged on the statements made by defendant to plaintiff’s sister

  during the course of the relationship, and the court found that “any impairment of the sibling

  relationship was at best the indirect and incidental result of [defendant]’s conduct.” Id at 44 & 48.

  However, this is distinguishable from the case at hand the level of impairment to the family

  relationship differs substantially. In Gorman, the conduct of the defendant was only communications

  between the three parties accusing of infidelity and gossip. Id. at 44. Here, the Defendants engaged

  in conduct that led to the wrongful arrest and conviction of Derrick Hamilton, including the

  threatening and coercing of Jewel Smith to falsely identify Derrick Hamilton as the shooter in the

  death of Nathaniel Cash, continued threatening of Ms. Smith when she attempted to recant,

  confronting Plaintiffs with misleading information about Derrick Hamilton in an attempt to create

  mistrust and strain on the family relationship, intimidation of alibi witnesses to prevent their

  testifying at trial, and fabrication of evidence to discredit another witness. See Exhibit A, Amended

  Complaint. This conduct from the Defendants certainly rises above the “indirect and incidental

  result” of the defendant’s conduct in Gorman, and shows the direct and specifically intended

  interference with the family relationship of Derrick Hamilton and the Plaintiffs.

      10.    This case is similar to and should follow the holding in Patel. In Patel, the Court found

  the allegations sufficient to show that the defendant-officer’s conduct “was intentionally directed at”

  plaintiff’s family relationships because “the officers engaged in a misinformation campaign designed
                                                     4
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 12 of 31 PageID #: 409



  ‘to create hostility and mistrust among the family members that would ultimately lead to false

  accusations against [Patel].’” Patel, 305 F.3d at 137. In Patel, a murder suspect brought a §1983

  action against police chief and detective alleging violations of his constitutional right to intimate

  association. Following two months of police work into the death of the plaintiff’s mother and sister,

  the detective had not uncovered sufficient evidence to arrest a suspect, so the detective began to

  concoct and disseminate false evidence about the plaintiff. Id. at 134. Defendants repeatedly alleged

  that Patel had committed the murders and even went as far as writing letters and fake confession

  letters to that end and submitting them to newspapers and family members. Id. Patel claimed the

  defendants’ conduct resulted in complete ostracizing from the majority of his family and friends, and

  that he insisted that the defendants Searles and Swanson acted dishonestly and recklessly, leading to

  the complete destruction of his family and community life. Id. The Defendants used nearly identical

  methods as used in Patel, in order to “create hostility and mistrust among the family members that

  would ultimately lead to false accusations.” Id. at 137. Defendants showed up at Richetta Greene’s

  mothers home and blatantly disregarded Derrick Hamilton’s Constitutional rights by informing

  family members that “Derrick Hamilton was a murderer, a threat, and could not be trusted.”

  (Amended Complaint ¶15). “This ongoing intimidation was an intentional effort by the Detective

  and Investigator to intimidate the Plaintiff, deprive her of the right of her spousal relations, and also

  a means by which they could intentionally alienate the infant Davone Greene in an effort to secure

  coerced testimony. This conduct shocks the conscious and shows intentional conduct on behalf of

  these named defendants.” (Amended Complaint ¶15). These are the exact sentiments the defendants

  included within the letter mailed to the plaintiff’s wife in Patel. Id. at 137. Additionally, just as in

  Patel, the Defendants continued this misinformation campaign by coercing and threatening

  witnesses, fabricating evidence, and preventing witness testimony all in his effort to “create hostility
                                                   5
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 13 of 31 PageID #: 410



  and mistrust among the family members that would ultimately lead to false accusations.” Id. Thus,

  just as in Patel, the allegations against the Defendants are sufficient to show that the Defendants’

  conduct was intentionally directed at Derrick Hamilton’s family in an effort to spread

  misinformation to create hostility and mistrust within the family to result in the wrongful conviction

  of Derrick Hamilton. Moreover, Defendants inaccurately claims that the Plaintiff failed to allege

  Plaintiffs suffered any impairments to their family relationships as a result of the Defendant’s

  conduct. Plaintiff clearly states in the Amended Complaint that “due to the efforts of the defendants

  to secure the wrongful conviction, Mr. Hamilton became estranged from his children and his wife,”

  that “Derrick’s kids, Davone Greene and Brittany Hamilton, blamed Derrick for being in jail”, and

  that they “resented Derrick” and “had no father growing up,” while “Richetta Greene did not have a

  husband around, or a partner to raise her children.” (Amended Complaint ¶¶22-26, 55). It is beyond

  comprehension that the Defendant has attempted to raise the argument that the allegations have not

  provided for any impairments to family relationships. Just as in Patel, due to the efforts of the

  Defendant to spread misinformation and intentionally target the family, the Plaintiffs suffered

  complete estrangement from Derrick Hamilton and loss of their rights to family relationships with

  their husband and father.

      11.     Additionally, Defendants had extended opportunities to do better, but instead used those

  opportunities to perpetuate their truly shocking behavior, deliberately and consciously indifferent to

  Plaintiffs’ needless suffering. Moreover, McCray v. City of New York, supports Plaintiffs’ position

  that “deliberate indifference to their familial associations rights” is all that is required to state a claim

  in the wrongful imprisonment context. 2007 U.S. Dist. LEXIS 90875, at *96 (S.D.N.Y. 2007). In

  Dusenbury v. City of New York, a case involving the unlawful stop and subsequent use of force

  against a father, the court held that his children could amend the complaint to assert a §1983 familial
                                                       6
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 14 of 31 PageID #: 411



  association claim even if they failed to establish that the state action was directly aimed at the parent-

  child relationship. 1999 U.S. Dist. LEXIS 5039 (S.D.N.Y. Apr. 8, 1999).

      12.     In any event, contrary to Defendants’ argument (D. MOL at 8), the Amended Complaint

  does identify specific, non-conclusory actions that were purposefully directed at the relationship of

  Plaintiffs with their husband and father, Derrick Hamilton, to cause them to doubt his innocence.

  (Amended Complaint at ¶¶63, 69, 75). Defendant’s threatening and coercing Ms. Smith to identify

  Derrick Hamilton, specifically with threats of parole violations and taking her children away from

  her if she did not identify Derrick Hamilton as the shooter (Id. at ¶¶13, 32, 33); threatening Ms.

  Smith when she attempted to recant her grand jury testimony (Id. at ¶39); improperly and

  intentionally informing Plaintiff, Richetta Greene, in the presence of Plaintiff, Davone Greene, that

  Derrick Hamilton was a murderer and dangerous in an effort to intentionally interfere with their

  familial relationship (Id. at ¶¶14-16, 35-36) and intimidating key witnesses who could provide an

  alibi for Derrick Hamilton to not testify (Id. at ¶¶18, 19, 37). The scheme and wrongful conduct of

  the Defendants was intentionally directed at familial relationship, in particular to malign Plaintiffs

  from Derrick Hamilton and alienate Plaintiffs from Derrick Hamilton during the investigation and

  incarceration.

      13.     Further, this action is not time-barred despite Defendants’ assertions. The statute of

  limitations did not begin running until the claims accrued on January 9, 2015, when Derrick

  Hamilton’s conviction was vacated and the indictment against him was dismissed. Here, the

  Plaintiff’s original Complaint was filed on November 02, 2017. See Exhibit ‘B’. Given the three-

  year statute of limitations, (D.MOL. at 9), the statute of limitations would expire on January 9, 2018.

  Thus, the original Complaint was filed well within the three-year statute of limitations.


                                                      7
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 15 of 31 PageID #: 412



      14.      Clearly these actions by the Defendants were intended to conceal from the entire world,

  including Plaintiffs, the true facts required to prove his innocence. Unlike the rest of the world,

  Plaintiffs’ familial rights are protected from such an intrusion. Plaintiffs’ have alleged conduct

  specifically intended to interfere with their family relationships that implicate their right to familial

  association. (Amended Complaint ¶¶ 13, 14, 15, 16, 18, 19, 22, 23, 24, 25, 26, 32, 33, 35, 36, 37, 55,

  63, 69, 75). Accordingly, their claims for violation of their right to familial association must not be

  dismissed.

                                                 PART II

      DEFENDANT IS NOT ENTITLED TO QUALIFIED IMMUNITY ON THE RIGHT TO
                        FAMILIAL ASSOCIATION CLAIM


      15.      The Amended Complaint alleges that the Defendants knowingly coerced, incentivized,

  and threatened a witness into giving a false identification, continued pattern of threatening witness

  when attempted to recant, spread misinformation to Hamilton’s family in an attempt to create

  distrust and hostility leading to arrest, intimidated alibi witnesses to prevent testimony at trial, and

  fabricated evidence to discredit another witness, resulting in plaintiffs’ deprivation of familial

  relations with Derrick Hamilton. See Amended Complaint ¶¶ 13, 14, 15, 16, 18, 19, 32, 33, 35, 36,

  37, 46). On these facts, the individual Defendant is not entitled to qualified immunity.

      16.      “The doctrine of qualified immunity protects government officials from liability for civil

  damages insofar as their conduct does not violate clearly established statutory or constitutional rights

  of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009)

  (citation and internal quotation marks omitted). The doctrine “balances two important interests- the

  need to hold public officials accountable when they exercise power irresponsibility and the need to

  shield officials from harassment, distraction, and liability when they perform their duties
                                                8
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 16 of 31 PageID #: 413



  reasonably.” Id. Here, the Defendants did not perform their duties reasonably and as such, must be

  held accountable for exercising their powers irresponsibly.

      17.     When defendants raise qualified immunity on a motion to dismiss, they “must accept the

  more stringent standard applicable to this procedural route.” McKenna v. Wright, 386 F.3d 432, 436

  (2d Cir. 2004). At this stage, “the plaintiff is entitled to all reasonable inferences from the facts

  alleged, not only those that support his claim, but also those that defeat the immunity defense.” Id.

      18.     There is a two-part qualified immunity inquiry: “whether the facts shown ‘make out a

  violation of a constitutional right,’ and ‘whether the right at issue was clearly established at the time

  of defendant’s alleged misconduct.’” Taravella v. Town of Wolcott, 599 F.3d 129, 133 (2d Cir.

  2010)(quoting Pearson, 555 U.S. at 232). In determining whether a right qualifies as “clearly

  established”, the Second Circuit “looks to whether (1) it was defined with reasonable clarity, (2) the

  Supreme Court or the Second Circuit has confirmed the existence of the right, and (3) a reasonable

  defendant would have understood that his conduct was unlawful.” Doninger v. Neihoff, 642 F.3d

  334, 345 (2d Cir. 2011) (citation omitted). The Second Circuit confirmed that “at least a general

  right to intimate association has been clearly established since 1984 when Roberts was decided.”

  Patel, 304 F.3d at 139. “[T]he conduct need not be previously deemed unlawful, but the

  unlawfulness, in light of pre-existing law…must be apparent.” Wagner v. Swarts, 827 F. Supp. 2d

  85, 101 (N.D.N.Y. 2011) (citation and internal quotations marks omitted), aff’d, 489 F.App’x 500

  (2d Cir. 2012).

      19.     In Patel, the Second Circuit confirmed that “at least the general right to intimate

  association has been clearly established since 1984 when Roberts was decided.” Patel, 305 F.3d at

  139. The circuit court in Patel found that “it would [not] be objectively reasonable for the police to

  engage in an extended public and private defamatory misinformation campaign to destroy a family,
                                                 9
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 17 of 31 PageID #: 414



  hoping that those tactics might produce incriminating leads in a murder investigation.” Id. at 140

  (citation omitted). Thus, it was held that officers that intentionally direct their conduct at a plaintiff’s

  familial relationship had no entitlement to qualified immunity. Id. Defendant, again, erroneously

  invokes Patel in an attempt to show that the Defendant’s conduct “at best may have some indirect

  and incidental impact on plaintiffs’ family relationships.” (D. MOL at 11-12). However, as stated in

  Part I, supra, the Defendant engaged in the exact same misinformation campaign as the defendants in

  Patel. The spread of misinformation directed intentionally at Derrick Hamilton’s family by the visit

  to their home, is the exact same information spread in Patel. Patel, 305 F.3d at 137. As the

  Defendants’ conduct was intended to interfere with the family relationship it gives rise to a claim for

  violation of the right to familial association as found in Gorman. Gorman, 910 F.3d at 48. Thus, the

  Defendants are not entitled to qualified immunity.

      20.     Additionally, for a constitutional right to be clearly established for the purpose of a

  qualified immunity defense, the precise conduct at issue need not previously have been ruled

  unlawful; but in light of pre-existing law the unlawfulness must be apparent. Anderson v. Creighton,

  483 U.S. 635, 640 (U.S. 1987)(citations omitted). “It is firmly established that a constitutional right

  exists not to be deprived of liberty on the basis of false evidence fabricated by a government

  official.” Zahrey v. Coffee, 221 F.3d 342, 355 (2d Cir. 2000) (citing White v. Frank, 855 F.2d 956,

  961 (2d Cir. 1988)(other citations omitted). The Court in Zahrey found that right to have been

  clearly established in 1996, and by citation to White, it recognized that right had been established

  since at least 1988. Id. “[I]t was also then well established that for purposes of actions under section

  1983…, a person is ‘responsible for the natural consequences of his actions[.]’” Id. at 357 (quoting

  Monroe v. Pape, 365 U.S. 167, 187 (1961)).


                                                      10
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 18 of 31 PageID #: 415



      21.     Here, as set forth in Point I, supra, Defendants caused Plaintiffs to be deprived of their

  well-established liberty interest in familial association with Derrick Hamilton based on false and

  fabricated evidence. See Id. at 351 (noting the “need to determine whether the deprivation of liberty

  may be considered legally cognizable result of the initial misconduct.”) “Qualified immunity does

  not protect those who knowingly violate the law.” Marshall v. Sullivan, 105 F.3d 47, 53-54 (2d Cir.

  1996)(internal citations and quotations omitted).

      22.     For the reasons stated above, the Defendants are not entitled to qualified immunity on

  Plaintiffs’ claims for violation of their right to familial associations.

                                                PART III

  DEFNEDNAT DETECTIVE INVESTOGATOR PONZI IS NOT ENTITLED TO ABSOLUTE
                              IMMUNITY

      23.     Absolute immunity is only provided “for conduct of prosecutors that was ‘intimately

  associated with the judicial phase of the criminal process’” (Buckley v. Fitzsimmons, 509 U.S.

  259, 270, 113 S.Ct. 2606, 125 L.Ed.2d 209, quoting Imbler v. Pachtman, 424 U.S. 409, 430, 96

  S.Ct. 984, 47 L.Ed.2d 128; see Rodrigues v. City of New York, 193 A.D.2d 79, 85, 602

  N.Y.S.2d 337), i.e., conduct that involves “ ‘initiating a prosecution and in presenting the State's

  case’ ” (Johnson v. Kings County Dist. Attorney's Off., 308 A.D.2d 278, 285, 763 N.Y.S.2d

  635, quoting Imbler, 424 U.S. at 431, 96 S.Ct. 984; see Cunningham v. State of New York, 71

  A.D.2d 181, 182, 422 N.Y.S.2d 497). “Thus, a prosecutor's conduct in preparing for those

  functions may be absolutely immune, but acts of investigation are not.” Kirchner v. Cty. of

  Niagara, 107 A.D.3d 1620, 1623, 969 N.Y.S.2d 277, 282 (2013) (see also Buckley, 509 U.S. at

  270, 113 S.Ct. 2606). Prosecutors are afforded only qualified immunity when acting in an

  investigative capacity, such as advising the police or performing investigative work in order to

                                                     11
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 19 of 31 PageID #: 416



  decide whether an arrest should be made. Kirchner, 107 A.D.3d at 1623 (see also Buckley, at

  271-275; Johnson, 308 A.D.2d at 285, 763 N.Y.S.2d 635; Claude H. v. County of Oneida, 214

  A.D.2d 964, 965, 626 N.Y.S.2d; Burns v. Reed, 500 U.S. 478, 493–495, 111 S.Ct. 1934, 114

  L.Ed.2d 547).

      24.     In Kirchner, the court rejected the argument for absolute immunity in a case where a

  father brought malicious prosecution action after charged with criminal misconduct. Kirchner, 107

  A.D.3d at 1620. The court found that the Caldwell was not “simply evaluating the evidence

  assembled” but instead had coached or encouraged a witness to lie about the cause of death and

  fabricated findings and gave them to police. Id. at 1623-24. The court found these to be investigative

  functions which are not protected by absolute immunity. Id. Similarly in the case at hand, Defendant,

  Joseph Ponzi was hired to ensure Ms. Smith maintained her story, and even testified that it was part

  of his job to hold reluctant witnesses to their story. (Amended Complaint ¶ 33). Additionally,

  Defendant, Joseph Ponzi visited the Hamilton home and approached Plaintiffs with statements

  regarding Derrick Hamilton’s guilt and dangerousness. (Id. at 15). These are the exact conduct that

  the court in Kirchner found to have found to be investigative and therefore not afforded absolute

  privilege. Kirchner, 107 A.D.3d at 1623-24. Thus, it must be found that Defendant, Joseph Ponzi, is

  not entitled to absolute immunity, and can be afforded only qualified immunity. And as discussed in

  Part II, supra, Defendant is not entitled to qualified immunity on Plaintiffs’ claims for violation of

  their right to familial associations.

      25.     Despite Defendant’s claims that Ponzi’s actions were “taken during course of

  employment” and that locating a suspect is “performing functions closely related to the judicial

  process”, the Plaintiffs alleged facts that the Defendant was not in fact preforming closely related

  judicial process, but was instead acting in an investigative capacity. (D.Mol at 14-15)(Amended
                                                  12
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 20 of 31 PageID #: 417



  Complaint ¶¶ 15, 33, 39, 42, 43). Thus, Defendant, Joseph Ponzi is not entitled to absolute

  immunity.

                                                PART IV

  THE STATE LAW CLAIM FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
     NOT BARRED BY STATUTES OF LIMITATIONS AS IT WOULD NOT BE IN THE
  INTEREST OF JUSTICE AND THE STATE LAW CLAIM FOR NEGLIGENT INFLICTION
   OF EMOITIONAL DISTRESS IS NOT BARRED BY STATUTES OF LIMITATIONS AS IT
             WAS FILED TIMELY PER THE RELATION-BACK DOCTRINE

         a. Intentional Infliction of Emotional Distress

      26.     Federal Courts apply state statute of limitations to state law claims. Young v. Suffolk

  County, 705 F.Supp.2d 183, 211 (E.D.N.Y. 2010). Intentional Infliction of Emotional Distress

  claims are subject to a one-year statute of limitations under New York law. Id. at 211.

      27.     It has been the general policy of the courts to permit actions to be determined by a trial on

  the merits whenever possible. (Murray v. Matusiak, 247 A.D.2d 303, 669 N.Y.S.2d 278 (1st Dept.

  1998), Chamber Industries, Inc. v. 71 Grand Liquor Corp., 128 A.D.2d825, 513 N.Y.S.2d 747 (2d

  Dept. 1987); Pisano v. Tupper, 177 A.D.2d 886, 576 N.Y.S.2d 646 (3d Dept. 1991); Constable v.

  Matie, 145 A.D.2d 987, 536 N.Y.S.2d 357 (4th Dept. 1988). Toward that end, and for that reason, a

  liberal policy has been adopted with respect to opening default judgments so that the parties may

  have their day in court. Braverman v. Monterey Operating Corp., 246 A.D. 735, 283 N.Y.S. 874 (2d

  Dept. 1935). Since an opportunity to defend on the merits is in the interest of justice, it should be

  favored in determining a motion to vacate a default judgment. Schupak, Rosenfeld and Fichsbein v.

  Campanelli Industries, Inc., 51 A.D.2d 699, 380 N.Y.S.2d 3 (1st Dept. 1976); Rawson v. Austin, 49

  A.D.2d 803, 373 N.Y.S.2d 241 (4th Dept. 1975).

      28.     Here, the Plaintiffs’ original Complaint was filed on November 02, 2017. See Exhibit

  ‘B’. This claim accrued on January 9, 2015, when Derrick Hamilton’s conviction was vacated and
                                                13
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 21 of 31 PageID #: 418



  the indictment against him was dismissed. (Amended Complaint ¶¶52-53). However, though the

  original Complaint was filed after the one-year statute of limitations, it is within the interest of

  justice that the Court find this statute of limitations tolled until the date of the original Complaint.

            b. Negligent Infliction of Emotional Distress

      29.      Federal Courts apply state statute of limitations to state law claims. Young, 705

  F.Supp.2d at 211 (E.D.N.Y. 2010). Negligent Infliction of Emotional Distress claims are subject to a

  three-year statute of limitations under New York law. Dawkins v. Williams, 413 F.Supp.2d 161, 177

  (N.D.N.Y. 2006).

      30.      Pursuant to CPLR 203(f), the “relation-back” statute:

                           claim asserted in an amended pleading is deemed to have been interposed
                          at the time the claims in the original pleading were interposed, unless the
                          original pleading does not give notice of the transactions, occurrences, or
                          series of transactions or occurrences, to be proved pursuant to the
                          amended pleading.


  (CPLR 203 [f]; see also Giambrone v. Kings Harbor Multicare Ctr., 104 A.D.3d 546, 548, 961

  N.Y.S.2d 157 [1st Dept.2013] [making clear that the “salient inquiry” in deciding whether an

  otherwise untimely claim in an amended pleading relates back to a timely commenced action “is

  not whether defendant had notice of the claim, but whether, as the statute provides, the original

  pleading gives ‘notice of the transactions [or] occurrences ... to be proved pursuant to the

  amended pleading’ ”] [emphasis added] ). The relation-back doctrine is “[a]imed at liberalizing

  the strict, formalistic pleading requirements of the [nineteenth] century, while at the same time

  respecting the important policies inherent in statutory repose,” and “enables a plaintiff to correct

  a pleading error--by adding either a new claim or a new party--after the statutory limitations

  period has expired” (Buran v. Coupal, 87 N.Y.2d 173, 177, 638 N.Y.S.2d 405, 661 N.E.2d 978

                                                    14
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 22 of 31 PageID #: 419



  [1995] [citations omitted] ). “The Court of Appeals has recognized that a more relaxed standard

  applies where a plaintiff seeks to use the relation-back doctrine by adding a new claim against a

  defendant who is already a party to litigation as opposed to adding a new defendant” (Buran, 87

  N.Y.2d at 178, 638 N.Y.S.2d 405, 661 N.E.2d 978 [“allowing the relation back of amendments

  adding new defendants implicates more seriously the( ) policy concerns (underlying statutes of

  limitation) than simply the relation back of new causes of action since, in the latter situation, the

  defendant is already before the court”]; see also Duffy v. Horton Mem. Hosp., 66 N.Y.2d 473,

  477, 497 N.Y.S.2d 890, 488 N.E.2d 820 [1985]. O’Halloran v. Metropolitan Transp. Authority,

  154 A.D.3d 83, 87, 60 N.Y.S.3d 128, 131 (N.Y. App. Div. 2017). The Court of Appeals stated

  the considerations in determining whether a proposed amended complaint that contains an

  untimely claim against a defendant already a party to the litigation should be determined by a

  two part test: (1) whether the original complaint gave the defendant notice of the transactions or

  occurrences at issue and (2) whether there would be undue prejudice to the defendant if the

  amendment and relation back are permitted O'Halloran, 60 N.Y.S.3d at 131–32 (N.Y. App. Div.

  2017).

      31.    Here, the Plaintiffs’ original Complaint was filed on November 02, 2017. See Exhibit

  ‘B’. This claim accrued on January 9, 2015, when Derrick Hamilton’s conviction was vacated and

  the indictment against him was dismissed. (Amended Complaint ¶¶52-53). Given the three-year

  statute of limitations, as stated in Dawkins, the statute of limitations would expire on January 9,

  2018. Thus, the original Complaint was filed well within the three-year statute of limitations.

      32.    Applying the two-part test in O’Halloran, Plaintiffs original Complaint gave the

  Defendants notice of the transactions or occurrences at issue and there would be no undue prejudice

  to the Defendants if the amendment and relation back are permitted. The original Complaint alleges
                                                 15
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 23 of 31 PageID #: 420



  the occurrences underlying the new claim and the general treatment of the Plaintiffs, all of which

  occurred on the same dates and in the same instances as alleged in the original complaint.

  Additionally, Defendants will not be unduly prejudiced or surprised by allowing the Amended

  Complaint to add new claims, because they have not been ““hindered in the preparation of [their]

  case or ... prevented from taking some measure in support of [their] position” (Jacobson v. McNeil

  Consumer & Specialty Pharms., 68 A.D.3d 652, 654–655, 891 N.Y.S.2d 387 [1st

  Dept.2009] [internal quotation marks omitted]; see also Buran, 87 N.Y.2d at 178, 638 N.Y.S.2d 405,

  661 N.E.2d 978). “Prejudice does not occur simply because a defendant is exposed to greater

  liability or because a defendant has to expend additional time preparing its case” (Jacobson, 68

  A.D.3d at 654, 891 N.Y.S.2d 387 [citation omitted] ).

      33.    Therefore, the Plaintiffs claims of Negligent Infliction of Emotional Distress are not

  barred by statute of limitations because they are subject to the relation-back doctrine.

                                                   PART V

            PLAINTIFF HAS SUFFICIENTLY PLEAD THE ELEMENTS OF INTENTIONAL
                           INFLICTION OF EMOTIONAL DISTRESS

      34.    Under CPLR §3211(a)(7), defendants may move to dismiss for failure to state a cause of

  action. However, the court, “must accept the allegations of the complaint as true and ignore the

  affidavits submitted by defendants,” because only the face of the pleadings is considered on a motion

  to dismiss. Valentino v. County of Tompkins, 284 A.D.2d 898 (3rd Dept. 2001); see also Henbest &

  Morrisy v. W.H.Ins. Agency, 259 A.D.2d 829, 830, 686 N.Y.S.2d 207; Rovello v. Orofino Realty

  Co., 40 N.Y.2d 633, 635-36, 389 N.Y.S.2d 314, 357 N.E.2d 970.

      35.    Presently, the Plaintiffs’ Amended Complaint on its face properly pleads the elements of

  Intentional Infliction of Emotional Distress.

                                                   16
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 24 of 31 PageID #: 421



      36.    To recover for intentional infliction of emotional distress, a Plaintiff must prove “(1)

  extreme and outrageous conduct; the intent to cause, or disregard of a substantial likelihood of

  causing, severe emotional distress; (3) causation; and (4) severe emotional distress.”(Klein v.

  Metropolitan Child Servs., Inc., 100 A.D.3d 708, 710, 954 N.Y.S.2d 559; see Marmelstein v.

  Kehillat New Hempstead: Rav Aron Jofen Community Synagogue, 11 N.Y.3d 15, 22–23, 862

  N.Y.S.2d 311, 892 N.E.2d 375; Howell v. New York Post Co., 81 N.Y.2d 115, 121, 596 N.Y.S.2d

  350, 612 N.E.2d 699; Taggart v. Costabile, 131 A.D.3d 243, 249–250, 14 N.Y.S.3d 388).

      37.    Plaintiffs set forth multiple times in their Amended Complaint the elements of Intentional

  Infliction of Emotional Distress. (Amended Complaint ¶¶ 12,13, 30, 31, 32, 33, 34, 41, 42, 43, 44,

  47, 54, 55).

      38.    Here, Defendants engaged in a campaign of deception in order to incarcerate Derrick

  Hamilton as well as keep his wife and children from knowing the truth. Defendant’s conduct was

  purposefully directed at the relationship of Brittany Hamilton, Richetta Greene, and Davone Greene

  with their husband and father, Derrick Hamilton and caused them to doubt his innocence. Had

  Plaintiffs’ known the true nature of the Defendants’ conduct, as described above, they would have

  been incentivized to assist in Derrick Hamilton’s efforts to prove his innocence, rather than the

  estrangement of their father and husband. (Amended Complaint ¶¶15, 22-26, 55).

      39.    As discussed above in Part I and II, supra, the Defendants did act intentionally toward the

  Plaintiffs in actively spreading misinformation in pursuant of creating hostility and mistrust between

  the family members of Derrick Hamilton. The Defendants intentionally approached the family one

  two separate occasions, not in effort to ascertain the whereabouts of Derrick Hamilton, but to create

  a hostility and animus toward him from his family members. Using language, as mentioned above, to

  frame Derrick Hamilton as a killer and dangerous. (Amended Complaint ¶15). This was an
                                                   17
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 25 of 31 PageID #: 422



  intentional scheme in order to place the seed of doubt in the Plaintiffs’ minds of the innocence of

  Derrick Hamilton. As such, the Defendants’ argument that his conduct was not intentionally directed

  at Plaintiffs is inherently flawed. Furthermore, Defendants conveniently ignores that fact that an

  intentional act may also be defined as a “disregard of a substantial likelihood of causing, severe

  emotional distress.” Klein, 100 A.D.3d at 710. Certainly, in this case, even if Defendants’ actions

  were not considered intentional, there is no doubt that his actions could be defined as indifferent as

  noted in the second element.

      40.    A claim for intentional infliction of emotional distress requires conduct “so outrageous in

  character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

  regarded as atrocious, and utterly intolerable in a civilized community[.]” Chanko v. American

  Broadcasting Cos., Inc., 27 N.Y.3d 46, 56 (N.Y. 2016)(citations and internal quotation marks

  omitted). “The conduct must also be intentionally directed at the plaintiff and lack any reasonable

  justification.” Martin v. Citibank, N.A., 762 F.2d 212, 220 (2d Cir. 1985). As alleged in the

  Amended Complaint, the Defendants visited the home not only in an effort to find Derrick Hamilton,

  but also to spread hostility and mistrust between the family members. (Amended Complaint ¶¶14-16,

  35-36). The Defendants used very forceful, incorrect, and provoking language in order to create a

  mistrust between the Plaintiffs and their father and husband, just as in Patel. This use of language

  and intentional conduct certainly rises to the meeting the standards set forth above.

      41.    While Defendants have put forth case law that stands for the assertion that public policy

  bars claims for intentional infliction of emotional distress against a government entity (See e.g.,

  Rivera v. City of N.Y., 392 F.Supp.2d 644, 657 (S.D.N.Y. 2005)), in none of the cases did the

  conduct arise to outrageous, unlike here. The act of intentionally engaging in a misinformation

  campaign designed to create hostility and mistrust in Derrick Hamilton certainly arises to the level of
                                                   18
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 26 of 31 PageID #: 423



  outrageous conduct, and as such public policy should not bar the claim of intentional infliction of

  emotional distress for the Plaintiffs. (Amended Complaint ¶¶ 12,13, 30, 31, 32, 33, 34, 41, 42, 43,

  44, 47, 54, 55).

      42.      In considering this claim, it is improper for the Court to prematurely grant a motion to

  dismiss prior to discovery. Therefore, the Court should look only to the face of the Plaintiffs’

  pleading and find they sufficiently pled a cause of action for Intentional Infliction of Emotional

  Distress.

                                                    PART VI

              PLAINTIFFS HAVE SUFFICIENTLY PLEAD THE ELEMENTS OF NEGLIGENT
                            INFLICTION OF EMOTIONAL DISTRESS

      43.      Under CPLR §3211(a)(7), defendants may move to dismiss for failure to state a cause of

  action. However, the court, “must accept the allegations of the complaint as true and ignore the

  affidavits submitted by defendants,” because only the face of the pleadings is considered on a motion

  to dismiss. Valentino v. County of Tompkins, 284 A.D.2d 898 (3rd Dept. 2001); see also Henbest &

  Morrisy v. W.H.Ins. Agency, 259 A.D.2d 829, 830, 686 N.Y.S.2d 207; Rovello v. Orofino Realty

  Co., 40 N.Y.2d 633, 635-36, 389 N.Y.S.2d 314, 357 N.E.2d 970.

      44.      Presently, the Plaintiffs’ Amended Complaint on its face properly pleads the elements of

  Negligent Infliction of Emotional Distress.

      45.      To recover for Negligent Infliction of Emotional Distress, “New York [] recognizes a

  cause of action in cases where there is ‘an especial likelihood of genuine and serious mental distress,

  arising from…special circumstances, which serves as a guarantee that the claim is not spurious.”

  Baker v. Dorfman, 239 F.3d 415, 421 (2d Cir. 2000)(quoting Johnson v. State, 37 N.Y.2d 378, 372

  N.Y.S.2d 638, 642, 334 N.E.2d 590 (1975). Many such cases involve the transmission of false

                                                    19
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 27 of 31 PageID #: 424



  information leading to severe emotional distress, and which provide an assurance of genuineness.

  See e.g., id.; Ferrara v. Galluchio, 5 N.Y.2d 16, 21 (1958). Here, Plaintiffs were told their father was

  a murderer and a dangerous man. (Amended Complaint ¶¶14-16). While Defendants no doubt acted

  intentionally against Derrick Hamilton, his actions toward Plaintiffs were, according to them,

  unintentional. Not unlike many negligent infliction of emotional distress cases where a party has

  been negligently misdiagnosed, Defendant’s intentionally false proclamations as to Derrick

  Hamilton’s guilt was at the very least a negligent act which caused none other than Plaintiffs to

  suffer dire consequences which affected every aspect of their loves, including distress and loss of

  familial relations. (Amended Complaint ¶¶22-26, 55).

      46.      In Johnson, a claim by a woman who was negligently misinformed by a hospital that her

  mother had died was upheld by the Court of Appeals. The court held that, in that situation, “recovery

  for emotional harm to one subjected directly to the tortious act may not be disallowed so long as the

  evidence is sufficient to show causation and substantiality of the harm suffered, together with a

  ‘guarantee of genuineness[.]’” Johnson, 372 N.Y.S.2d at 643. The Court of Appeals in Johnson

  explained:

                  While for one to be held liable in negligence he need not foresee novel or
                  extraordinary consequences, it is enough that he be aware of the risk of danger.
                  The consequential funeral expenditures and the serious psychological impact on
                  claimant of a false message informing her of the death of her mother, were all
                  within the ‘orbit of the danger’ and therefore within the ‘orbit of the duty’ for the
                  breach of which a wrongdoer may be held liable (Palsgraf v. Long Is. R.R. Co.,
                  248 N.Y. 339, 343, 162 N.E. 99, 100). Thus, the hospital owed claimant a duty to
                  refrain from such conduct, a duty breached when it negligently sent the false
                  message. The false message and the events flowing from its receipt were the
                  proximate cause of claimant's emotional harm. Hence, claimant is entitled to
                  recover for that harm, especially if supported by objective manifestations of that
                  harm.




                                                    20
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 28 of 31 PageID #: 425



  Johnson v. State, 37 N.Y.2d 378, 382-83 (1975). Plaintiffs here were within the innermost “orbit

  of danger” of Defendants’ conduct (Derrick Hamilton himself being at the very center of the

  gravity of such conduct), and therefore well within the “orbit of duty” described in Johnson.

      47.     “While physical injury is not a necessary element of a cause of action to recover damages

  for negligent infliction of emotional distress, such a cause of action must generally be premised upon

  conduct that unreasonably endangers a plaintiff’s physical safety or causes the plaintiff to fear for his

  or her own safety[.]” Perry v. Valley Cottage Animal Hosp., 261 A.D.2d 522, 522-23 (2d Dept.

  1999)(citation omitted). The Plaintiffs clearly alleged in their Amended Complaint that Defendant

  stated “[y]ou should know what type of guy you are dealing with, he is a murderer, he is dangerous,

  he killed this guy. This is not Derrick’s first brush with the law.” (Amended Complaint ¶15). This

  conduct was intended to immediately cause the Plaintiffs to fear for their own safety, and as such has

  satisfied the test set forth in Perry. “Defendants owed a duty of care to the Plaintiffs to act with

  reasonable care and breached that duty when they wrongfully arrested and imprisoned Derrick

  Hamilton and lied to plaintiffs regarding his guilt, thereby denying the Plaintiffs of the relationship

  with their husband and father. In denying the Plaintiffs a relationship with Derrick Hamilton, the

  Plaintiffs suffered and continue to suffer severe emotional distress in the form of countless sleepless

  nights, night terrors, feelings of helplessness, suicide attempts, bullying, as well as being shunned by

  society as the wife and children of a murderer.” (Amended Complaint Amended Complaint ¶¶ 80).

      48.     In considering this claim, it is improper for the Court to prematurely grant a motion to

  dismiss prior to discovery. Therefore, the Court should look only to the face of the Plaintiffs’

  pleading and find they sufficiently pled a cause of action for Negligent Infliction of Emotional

  Distress. (Amended Complaint Amended Complaint ¶¶ 12,13,15, 30, 31, 32, 33, 34, 41, 42, 43, 44,

  47, 54, 55, 80, 81).
                                                     21
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 29 of 31 PageID #: 426



                                                    PART VII

            PLAINTIFFS’ CLAIM FOR NEGLIGENT HIRING, TRAINING, AND SUPERVISION
                                 SHOULD NOT BE DISMISSED

      49.     New York courts have made clear that the tort of negligent hiring and retention “applies

  equally to municipalities and private employers.” Gonzalez v. City of New York, 133 A.D.3d 65, 67

  (1st Dept. 2015). Unlike the theory of respondeat superior, “under the theory of negligenct hiring and

  retention, an employer may be liable for the acts of an employee acting outside the scope of his or

  her employment.” Id. Here, there is little doubt the Defendants campaign of deception, outlined in

  the Amended Complaint, was beyond the scope of their employment, and the City’s negligent hiring,

  supervision and decision to retain said officers in light of their actions is truly negligent. (Amended

  Complaint ¶¶ 12,13, 15, 30, 31, 20, 33, 34, 41, 42, 43, 44, 47, 54, 55). Each year, more and more

  victim’s of co-defendant, Det. Scarcella, are released after decades of wrongful imprisonment, often

  having served years of solitary confinement. Id. at 51 (The past two years, substantial allegations

  about the investigative methods of Louis Scarcella have been uncovered. As a result of what can

  only be called corrupt practices by Scarcella, over 5 murder convictions have been overturned and

  over 70 convictions are being reviewed by the Kings County District Attorneys Office.) The Given

  free reign by the City, along with the help of Det. Scarcella, the Defendants advanced a self-serving,

  nefarious and malevolent plot to brighten their stars in purporting to “solve” high profile crimes by

  framing innocent men. Id.at 54 (Defendants’ systematic misconduct caused Plaintiffs to suffer a

  tragic deprivation of a husband and father who will never be the same. Defendants took Derrick

  Hamilton away from Plaintiffs, framed him for a murder he not commit, and locked him away for

  over 23 years, dramatically altering the course of Plaintiffs’ loves and who they each are as human

  beings, all in violation of their-well established constitutional rights to familial association.)

                                                    22
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 30 of 31 PageID #: 427



      50.     Furthermore, Defendants propensity for such illegal conduct is outlined in the Amended

  Complaint which details a number of similar acts by them. (Amended Complaint (¶¶ 12,13, 15

  (…Detective Frank DeLouisa and Investigator Joseph Ponzi further visited the Hamilton home and

  approached Richetta Greene with statements further indicating that Derrick Hamilton was a

  murderer, a threat, and could not be trusted), 30, 31 (Another individual named Taseem Douglas was

  also at the scene of the shooting Det. De Louisa did not attempt to obtain a statement from Mr.

  Douglas), 32 (Although Ms. Smith did not witness the shooting, DeLouisa brought her to an NYPD

  precinct), 33, 34 (Through the coercion of Ms. Smith, she gave perjured testimony to the grand jury.

  This perjured testimony and false identification caused Mr. Hamilton to be indicted and arrested

  without parole), 41, 42 (Since DeLouisa, Scarcella and Ponzi coerced the statement and testimony

  from Ms. Smith, the prosecutor was never advised about her statement at the scene that she did not

  witness the shooting), 43 (…There was no physical evidence, ballistic evidence, corroborating

  evidence or any other basis for the conviction other than the fabricated testimony coerced by

  DeLouisa, Scarcella and Ponzi), 44, 47, 54, 55). Yet, because the City of New York knew these

  deceptive and illegal practices were going on, they are liable to Plaintiffs “because of its intentional,

  deliberately indifferent, careless, reckless, and/or negligent failure to adequately hire, train,

  supervise, and discipline its agents, servants and/or employees employed by the NYPD with regard

  to their duties, and for negligent retention of same. Thus, the Plaintiff’s claim for Negligent Hiring,

  Training and/or Supervision should not be dismissed.

                                                   PART VIII

                   COURT SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
                         JURISDICITON AS TO THE STATE LAW CLAIMS




                                                     23
Case 1:17-cv-06384-CBA-SJB Document 62 Filed 05/08/20 Page 31 of 31 PageID #: 428



      51.     While it is true that 28 U.S.C. § 1367(c) authorizes courts to “decline to exercise

  supplemental jurisdiction” over state law claims if “the district court has dismissed all claims over

  which it has original jurisdiction[,]” it is within the Court’s discretion to do so. Valenci v. Sung Lee,

  316 F.3d 299, 305 (2d Cir. 2003). However, this would only be available should the Court dismiss

  the Plaintiffs’ federal claims pursuant to 42 U.S.C. §1983, which as argued in Part I and Part II,

  supra, the Court should decline to dismiss. As such, the Court should not decline supplemental

  jurisdiction over the state law claims, as the federal claims should not be dismissed.

                                             CONCLUSION

      52.     WHEREFORE, affirmant respectfully requests that the within motion be in all respects

  be denied, together with such other, further, and different relief as to this Court seems just and

  proper.


  DATED:          New York, New York
                  April 10, 2020


                                                  _/s/________________________
                                                  CARY LONDON, ESQ




                                                     24
